DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 3022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 15, 17-19, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “before or after the inserting of the glass rod, integrating a dummy silica rod”. The specification supports integrating a dummy silica rod after the insertion of the glass rod, as described in accordance to figures 27-29. However, the specification does not appear to offer support for the integration of a dummy silica rod before the insertion of the glass rod. If the Examiner has erred in this, please point to the paragraph where support can be found.
Allowable Subject Matter
Claim 3 has allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Hirano does not fairly suggest a reasonable modification of Sanghera and Zilnyk to include the step of closing a second end of the cladding glass body while vacuum suctioning an inside of the through-hole of the cladding glass body from the second end.  Sanghera teaches closing a first end (which appears to be the bottom end) and closing a second end (which appears to be the top end) while vacuum suctioning through the second end. However, when modifying with Zilnyk, the top end is incorporate to have a connecting tube welded to the cladding body and a dummy rod inserted there within. Thus, the top end becomes the first end and the vacuum suctioning is no longer being provided through the second end. Similarly, Zilnyk fails to teach closing a second end while vacuum suctioning from the second end. Furthermore, the vacuum suctioning taught by Hirano appears to be performed on an opposite end to an end that is being closed. Thus, Hirano, does not fairly suggest closing a second end while vacuum suctioning from the second end. 
Response to Arguments
Applicant’s arguments, filed October 3, 2022, with respect to claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741